Citation Nr: 1614293	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to aggravation of a preexisting condition.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy with drop foot, to include as secondary to a low back disorder.


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is under the jurisdiction of the RO in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine spondylolisthesis with disc bulging cannot reasonably be disassociated from his active military service.

2.  The probative evidence of record shows that the Veteran's bilateral lower extremity radiculopathy with neurogenic claudication and foot drop is proximately caused by his lumbar spine spondylolisthesis with disc bulging.


CONCLUSIONS OF LAW

1.  Lumbar spine spondylolisthesis with disc bulging was incurred in or due to active military service.  38 U.S.C.A. §§ 1110 , 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Bilateral lower extremity radiculopathy with neurogenic claudication and foot drop is due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that a current low back disorder was incurred during service, or alternatively, was caused by aggravation of a preexisting condition.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (West 2014).  Only such conditions as are recorded on a veteran's examination report are to be considered as noted.  38 C.F.R. § 3.304(b).  

A June 1954 physical examination report shows that the Veteran's spine was found to be normal upon his entrance into active duty.  Therefore, the presumption of soundness applies.  

During a December 2015 hearing before the Board, the Veteran testified that he sustained a lower back injury during service.  Specifically, he stated that he fell after attempting to hold on to a rope that broke while unloading Howitzer ammunition into a vehicle.  The Veteran's spouse, who knew the Veteran during service, testified that she recalled hearing that the Veteran injured his back while serving in Germany.

Service treatment records show no treatment for a back injury during service, and a September 1956 report of medical examination shows that the Veteran's back was normal upon his discharge from active duty.  However, just prior to discharge in November 1956, the Veteran reported sustaining a back injury while serving in Germany in August or September of 1955, and he filed a service connection claim for residuals of that injury.  Moreover, a review of the record reveals that the Veteran has reported the details of the in-service injury consistently in written statements, during treatment visits and VA examinations, and while testifying before the Board.  Based on the foregoing, the Board finds the Veteran's statements to be credible evidence of an in-service back injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

During a January 1957 VA examination, the Veteran reported spraining his back during service in 1955 while loading ammunition in Germany.  Since the injury, he reported back pain and an inability to bend over.  A physical examination revealed no spasm and fair posture.  Range of motion testing revealed forward flexion with fingers at six inches from the toes with normal right and left flexion and hyperextension.  X-rays revealed mild rotatory scoliosis in the lumbar spine with increase in the lordotic curvature and spina bifida at L5-S1.  The x-ray report also indicated that there may possibly be a minimal spondylolisthesis of L5-S1; however, a spot lateral view of that area was recommended for better visualization.  A lateral view also suggested a possible defect in the interarticular process of L5, but oblique views of L5 were recommended.  There is no indication in the record that follow-up x-rays were ever performed.  The diagnosis was "no orthopedic pathology."  

In a January 1957 rating decision, the Veteran's service connection claim for a back injury was denied due to a lack of a current disability.  Specifically, the rating decision indicated that x-rays of the Veteran's spine only revealed a spina bifida at the first sacral, which was a developmental abnormality.  

The earliest post-service record of treatment for a low back disorder in the claims file is dated February 1990.  However, treatment records indicate that the Veteran reported chronic low back pain "for years," which he treated at the University of Virginia pain clinic.  Moreover, private treatment records dated December 1990 and January 1991 indicate that the Veteran reported undergoing back surgery in 1961.  He also reported being involved in motor vehicle accidents in 1964 and 1981 and undergoing an anterior cervical diskectomy.  Attempts to obtain any treatment records dated prior to February 1990 have been unsuccessful.  

The February 1990 private treatment record indicates that the Veteran reported lumbar back pain and left leg pain.  The diagnoses included spondylolysis at L5, ruptured discs at L4-L5 and L5-S1, and lumbar radiculopathy on the left side.  

An April 1995 private treatment record shows that the Veteran reported a history of back pain and neurological changes in the right leg.  Imaging studies revealed, among other things, Grade I spondylolisthesis of L5-S1 and mild disc bulging at L5-S1 related to the spondylolisthesis.  

In March 2009, the Veteran submitted the following letter from a private treatment provider:

[The Veteran] has been my patient since 1985.  He has undergone surgery for lumbar disc disease and herniation three times.  He has experienced foot drop and severe peripheral neuropathy since I have known him.  This has all been problematic for him since he suffered a severe spinal injury while in the U.S. Army in 1956.

A May 2011 private treatment record indicates that the Veteran reported continuous back pain ever since he sustained an injury during service.  The treatment provider noted that as a result of the Veteran's in-service back injury, he underwent several surgeries, which left him severely disabled with bilateral foot drop and neurogenic claudication type symptoms. 

In May 2011, the Veteran submitted, in relevant part, the following opinion from another private treatment provider:

I have been treating [the Veteran] for an extended period of time for his service connected back injury.  This occurred in 1956 in the U.S. Army. This left him severely disabled over the years with severe back pain and bilateral foot drop.  He has neurogenic claudication type symptoms when he ambulates as well as chronic severe back pain.  In Germany they found significant pathology in his back way back in 1956, but he elected to continue in the service and live with the pain as long as he could tolerate it.  He had back surgery in 1990, 1991, 1998, and 2009, all related to his service connected injury.  In my opinion the foot drop and the neurogenic claudication is related to the back Injury.

During an April 2012 VA examination, the Veteran reported injuring his back during service while unloading Howitzer rounds off the back of a truck and stated that he was treated at a hospital following the injury.  He reported continued back and leg pain thereafter, but stated that he did not seek continued treatment for pain because he believed it would affect his ability to become a police officer.  The examiner indicated that the Veteran received a diagnosis of spina bifida occulta in 1957; a diagnosis of lumbar degenerative disc disease, status post multilevel lumbar fusion with hardware, in 1990; and diagnoses of residuals of bilateral lumbar radiculopathy with bilateral foot drop and sensory loss in 1990 for the left and 1995 for the right.  The examiner opined that the "Veteran's currently diagnosed lumbar degenerative disc disease, status post multilevel lumbar laminectomies and fusion with hardware, is less likely than not the result of disease or injury incurred or aggravated during service, or otherwise related to, the Veteran's active duty."  In support of this, the examiner provided the following rationale:  

With intervening decades between [the] Veteran's service, as well as intervening events including car accidents and a reaching injury in 1989 with acute onset of low back and left leg pain, it is not possible to relate [the] Veteran's current back condition to any particular event, incident, or illness occurring during the Veteran's military service.  There is no objective evidence in the record to substantiate [the] Veteran's claim of back injury during service.  The intervening years without documentation of back problems suggests resolution of any back problems at that time.

With respect to the diagnosis of spina bifida, the examiner opined that it clearly and unmistakably existed prior to service and provided the following rationale:

Spina bifida occulta is a developmental or congenital problem, [the] Veteran was born with it and it undebatably existed prior to [the] Veteran's entrance into service in 1954.  It was not detected until after he entered service, but it existed prior to service.  

Spina bifida occulta denotes a developmental anomaly of the posterior elements of the vertebrae in which there is a defective closure of the bony encasement of the spinal cord without any associated protrusion of the spinal court or the meninges. . . .  A delay in discovering spina bifida occulta is quite common.  In fact, spina bifida occulta may be seen in a very large number of healthy adults.  Some contend that it could be found in up to one third of healthy adults if imaging studies were used to analyze the posterior vertebral arch. . . .  [The] Veteran's spina bifida occulta was found on x-ray at a disability examination in 1957 at which time [the] Veteran's back examination was essentially normal.  

Finally, the examiner opined that the Veteran's preexisting spina bifida occulta  clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of this, the examiner summarized the Veteran's treatment records and provided the following rationale, in relevant part:

Unfortunately, there is no objective evidence in the record documenting an injury of the lumbar spine during service, which might have aggravated [the] Veteran's preexisting spina bifida occulta.  The September 1956 separation physical fails to document any lumbar spine complaints or abnormalities.

The 1957 disability examination reveals spina bifida occulta, which is a congenital abnormality that is linked to increased risk of low back pain.  At the time of the 1957 examination, there was a complaint of back pain, but back exam[ination] was essentially normal except for a mild decrease in lumbar flexion.

In regard to spina bifida occulta and its relationship to low back pain, it has been postulated that this defect in the posterior neural protective bony arch should produce a slight increase loss of mechanical stability.  Due to this loss of mechanical stability there should be an associated increased rate of disc deterioration and an increase in backache in population.  [A study was performed of] a group of 447 patients with low back pain and sciatica, and they compared their interpretations to a control group of 538 individuals.  In this study there was found to be an increased rate of spina bifida occulta in patients with back pain and sciatica. . . .  [Another study] demonstrated a statistical correlation between the presence of spina bifida occulta and low back pain. . . .  In other worse, with a congenital abnormality of the spine, such as spina bifida occulta, there is evidence in the medical literature of increased risk of low back pain and sciatica, and this examiner does not find that [the] Veteran's condition was aggravated (worsened) beyond the natural progress of the disease during [the] Veteran's service from November 1954 to November 1956.  

The evidence of record contains conflicting competent medical opinions.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board finds the March 2009 and May 2011 private medical opinions to be of limited probative value because they do not contain extensive rationales.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007).

The Board assigns no probative value to the opinion of the April 2012 VA examiner because it fails to address all of the x-ray findings, other than spina bifida, documented two months after the Veteran's discharge from active duty.  Furthermore, the examiner indicated that there was "no objective evidence in the record documenting an injury of the lumbar spine during service."  However, the record shows that prior to discharge, the Veteran reported sustaining an injury to his back.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examiner may not ignore lay statements of a veteran, unless found by the Board to be not credible).  Moreover, notwithstanding that Veteran's claim of continued back pain since service, the examiner reasoned that "intervening years without documentation of back problems suggests resolution of any back problems."  However, the record indicates that the Veteran did receive treatment for back pain prior to February 1990, but records of such treatment were not available.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be discounted for lack of credibility merely because it is unaccompanied by contemporaneous medical evidence).

In summary, the record shows that the Veteran's back was of sound condition when he entered service, with the possible exception of preexisting spina bifida occulta.  In November 1957, the Veteran reported sustaining a back injury during service and filed a service connection claim for residuals of that injury prior to his discharge from active duty.  Imaging studies performed two months after discharge revealed spina bifida at L5-S1; mild rotatory scoliosis in the lumbar spine with increase in the lordotic curvature; possible spondylolisthesis of L5-S1; and a possible defect in the interarticular process of L5.  In January 1957, the Veteran's service connection claim was denied because spina bifida occulta was found to be a developmental abnormality.  However, the additional x-ray findings were never addressed.  Thereafter, private treatment records show continued complaints of back pain and refer to a 1961 back surgery, which predated the Veteran's post-service motor vehicle accidents.  Private treatment records also show continued diagnoses of spondylolisthesis in the same location that was noted on the January 1957 x-ray report, as well as mild disc bulging related to the spondylolisthesis.  Moreover, the Veteran's private treatment provider opined that his current back pain was related to the in-service injury.  Given that there is no probative evidence of record that disassociates the Veteran's lumbar spine spondylolisthesis with disc bulging from service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the Veteran's secondary service connection claim for neurological symptoms associated with his low back disorder, the record contains current diagnoses of bilateral lower extremity radiculopathy and an opinion from a private treatment provider that the Veteran's neurogenic claudication with foot drop is related to residuals of the in-service back injury.  Accordingly, the Board finds that service connection for bilateral lower extremity radiculopathy with neurogenic claudication and foot drop is warranted.  See 38 C.F.R. § 3.310(a).


ORDER

Service connection for lumbar spine spondylolisthesis with disc bulging is granted.

Service connection for bilateral lower extremity radiculopathy with neurogenic claudication and foot drop is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


